Motion [s] to dismiss appeal denied. Motion for an order directing the Clerk of this court to add appeals to the November 1962 Term Calendar of this court granted to the extent of directing the defendants-appellants to notice the appeals for the November 1962 Term of this court upon the filing of a proper note of issue and a notice of argument within two days after entry of the order herein. Respondents’ points are to be served and filed on or before November 5, 1962. Concur — Breitel, J. P., Rabin, Valente, Stevens and Steuer, JJ.